SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):March 09, 2011 SeaBridge Freight Corp. ( a Nevada Corporation) 333-140567 71-0822436 (Commission File Number) (IRS Employer Identification Number) 4644 West Gandy Blvd., ste 4-515 Tampa, FL 33611 (904)477-6888 Michael D. Shea 4644 West Gandy Blvd., ste 4-515 Tampa, FL 33611 (904)477-6888 (Telephone number, including area code of agent for service) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 4.01. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT (1) Previous Independent Auditors : a. OnOctober 19, 2010, the Company dismissed our independent registered auditor, HJ and Associates of Salt Lake City, Utah ("HJ") b. HJ’s report on the financial statements for the years ended December 31, 2008 and 2009contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to audit scope or accounting. c. Our Board of Directors participated in and approved the decision to change independent accountants. Fromthe period of the Company’s registration, tthrough today’s date there have been no disagreements with HJ on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of HJ would have caused them to make reference thereto in their report on the financial statements. d. There have also been no reportable events as provided in Item 304(a)(1)(v) of Regulation S-K since HJs engagement from the period of the Company’s registration through today's date. e. We requested that HJ furnish us with a letter addressed to the SEC stating whether or not it agrees with the above statements.A copy of such letter is filed as an Exhibit 16.1 to this Form 8-K. (2) New Independent Accountants: a. We engaged Moss, Krusick andAssociates, LLC (“Moss Krusick”) of Winter Park, Florida, as our new independent registered auditor on March 9, 2011. b. Prior to March 9, 2011, we did not consult with Moss Krusick regarding (i) the application of accounting principles, (ii) the type of audit opinion that might be rendered by Moss Krusick, or (iii) any other matter that was the subject of a disagreement between us and our former auditor or was a reportable event (as described in Items 304(a)(1)(iv) or Item 304(a)(1)(v) of Regulation S-B, respectively). ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (a) Financial statements of business acquired: None (b)Exhibits NUMBER EXHIBIT Letter, fromHJ and Associates, re: Change in Certifying Accountant 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SeaBridge Freight Corp. Date:March 09, 2011 By: /s/ Michael D. Shea Name: Michael D. Shea Title: Chairman of the Board 3
